--------------------------------------------------------------------------------

Exhibit 10.3
 
CONSULTING AGREEMENT


THIS AGREEMENT is made as of November 18, 2015 between BioTime, Inc. ("BioTime"
or the "Company") and Robert W. Peabody, ("Peabody").


In consideration of the mutual covenants, promises, and agreements herein
contained and for other good and valuable considerations, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.            Engagement.  Peabody has resigned from his position as Chief
Financial Officer (CFO) and Senior Vice President of BioTime and as Chief
Financial Officer of certain subsidiaries of the Company as of November 18,
2015and is entering into an Employment Termination and Release Agreement
provided to him by the Company (the “Employment Termination Agreement”).  In
connection with his resignation, and in consideration for his agreement to
provide services under this Agreement, Peabody is being engaged as Chief
Financial Officer of the Company’s subsidiary LifeMap Solutions, Inc.
(“Solutions”).  BioTime accepts such resignation and hereby agrees to engage
Peabody to perform consulting services under this Agreement.


2.             Duties.  Peabody's duties under this Agreement shall be to 
provide technical accounting and tax advisory services, to provide historical
context to past transactions at BioTime that were conducted during his term of
employment by BioTime, and to provide such other services as the Company and
Peabody may agree.  Peabody shall perform services for BioTime or its subsidiary
OncoCyte Corporation (“OncoCyte”) upon request by BioTime or OncoCyte, at such
times and places as mutually agreed upon; provided, that BioTime and OncoCyte
may require such services to be provided at their principal office facility. 
Peabody shall report to BioTime’s CFO with regard to the consulting services
performed under the terms of this Agreement.


3.              Hours of Services; Payment for Services.
 
(a)            Peabody will provide services under this Agreement without
additional compensation in consideration of the revision of the vesting and
termination provision of his BioTime and subsidiary stock options provided under
his Employment Termination and Release Agreement and his employment by
Solutions; provided, that if a Solutions Default occurs prior to November 16,
2016, BioTime shall pay $15,000 per month for the consulting services, whether
provided to BioTime or OncoCyte, after the Solutions Default, unless in
connection with the Solutions Default Peabody receives from Solutions or a
successor entity cash severance payments equal to at least six months of his
base annual Solutions salary.  A Solutions Default means (a) Solutions or a
successor entity terminating Peabody’s employment as Chief Financial Officer
otherwise than for “Cause,” or (b) Consultant resigning from his employment by
Solutions as a result of the failure of Solutions to pay Peabody his salary when
and as due under his Employment Agreement, otherwise than in connection with a
termination of his employment for Cause.  Cause has the meaning ascribed to such
term in Peabody’s Solutions Employment Agreement.  BioTime shall pay Peabody's
fees by wire transfer to an account designated by Peabody within fifteen days
after the end of each calendar month.


(b)            Peabody shall be available to perform services under this
Agreement, at the request of BioTime or OncoCyte, at least 15 hours each
calendar week, but shall not be required to perform more than 100 hours of
services during any calendar month, on or before March 31, 2016, and at least 10
hours each calendar week, but shall not be required to perform more than 40
hours of services during any calendar month after March 31, 2016.
 

--------------------------------------------------------------------------------

4.              Independent Contractor.


(a)            Peabody shall be an independent contractor of BioTime and
OncoCyte and nothing in this Agreement shall be deemed to constitute Peabody as
an employee, officer, director, partner, or agent of BioTime or OncoCyte.


(b)            Peabody shall have no authority to bind BioTime or OncoCyte or
any other BioTime subsidiary to any contract, agreement, or obligation.  Peabody
shall not hold himself out as the agent of BioTime or OncoCyte, or any other
BioTime subsidiary.


(c)            Peabody represents he has experience and expertise in the
applicable field of this Agreement, and that Peabody has sufficient resources
and facilities to perform the services contemplated by this Agreement.  BioTime
and OncoCyte are familiar with Peabody’s experience, expertise, and resources
and acknowledge the sufficiency thereof.


(d)            Peabody is responsible for all of Peabody's own business expenses
and shall not be reimbursed by BioTime, OncoCyte, or any other Company
subsidiary for any costs or expenses incurred by Peabody in performing services
under this Agreement; except that if the Company or either of OncoCyte requests
that Peabody travel to a location more than fifty miles from their corporate
headquarters, the Company or a Related Company shall either provide Peabody with
transportation and lodging or shall reimburse Peabody for reasonable travel and
lodging expenses incurred by him provided that he provides invoices for such
expenses.


(e)            Peabody acknowledges and agrees that the fees for consulting
services to be paid under this Agreement shall be the sole and exclusive
compensation payable to Peabody for services rendered.  Peabody’s performance of
services under this Agreement shall not entitle him to participate in any
retirement, pension, life, health, accident and disability insurance, stock
option plan or other similar employee benefit plans which may be adopted by
BioTime, OncoCyte, or any other BioTime subsidiary for its executive officers or
employees, and shall not be entitled to any paid vacation or sick leave time.


(f)             Peabody represents and warrants to BioTime that he is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with his obligations under the Agreement or that would prohibit
him, contractually or otherwise, from performing services as a consultant to
BioTime, OncoCyte, or any other BioTime subsidiary as provided herein.


(g)            Peabody represents and warrants that he will not use or disclose,
in connection with the performance of consulting services under this Agreement
any patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that BioTime, OncoCyte, or another
BioTime subsidiary for which Peabody provides services holds a valid license or
other written permission for such use from the owner(s) thereof.  Peabody
represents and warrants to BioTime that he has returned all property and
confidential information belonging to any prior employer.
 
2

--------------------------------------------------------------------------------

5.             Confidential Information. During his engagement as consultant,
Peabody will have access to, or BioTime, OncoCyte, or another BioTime subsidiary
may disclose to Peabody, trade secrets and confidential information of BioTime,
OncoCyte or another BioTime subsidiary.  Confidential Information means all
information and ideas, in any form, relating in any manner to matters such as:
products; formulas; technology and know-how; inventions; clinical trial plans
and data; business plans; marketing plans; the identity, expertise, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
discussions with third parties concerning potential contracts or arrangements
for the development, manufacture, marketing, distribution, and sale of products
of BioTime, OncoCyte, or any other BioTime Subsidiary, or for the licensing of
patents or other intellectual property, and financial information.  Confidential
Information also shall include any information of any kind, whether belonging to
BioTime, OncoCyte, or another BioTime subsidiary, or any third party, that
BioTime, OncoCyte, or another BioTime subsidiary has agreed to keep secret or
confidential under the terms of any agreement with any third party. 
Confidential Information does not include:  (i) information that is or becomes
publicly known through lawful means other than unauthorized disclosure by
Peabody; (ii) information that was rightfully in Peabody's possession prior to
his employment with BioTime and was not assigned to BioTime or a BioTime
subsidiary or was not disclosed to Peabody in his capacity as an employee,
officer, director or other fiduciary of BioTime; or (iii) information disclosed
to Peabody, after the termination of his employment by BioTime, without a
confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from BioTime,
OncoCyte, or another BioTime subsidiary, and who is not subject to an obligation
to keep such information confidential for the benefit of BioTime, OncoCyte or
another BioTime subsidiary, or any third party with whom BioTime, OncoCyte, or
another BioTime subsidiary has a contractual relationship.  Peabody understands
and agrees that all Confidential Information shall be kept confidential by
Peabody both during and after the termination of this Agreement.  Peabody
further agrees that he will not, without the prior written approval by BioTime,
disclose any Confidential Information, or use any Confidential Information in
any way, either during the term of his engagement by BioTime or OncoCyte as a
consultant or at any time thereafter, except as required by BioTime in the
course of performing consulting services under this Agreement. The provisions of
this Section 5 shall survive termination of this Agreement for a period of 10
years.


6.               Inventions/Intellectual Property/Proprietary Information


(a)            Any and all inventions, discoveries, improvements or intellectual
property which Peabody may conceive or make during the period and course of the
consulting arrangement contemplated hereby and relating to or in any way
pertaining to or connected with the field of stem cell technologies relating to
the development of stem cell derived products shall be the sole and exclusive
property of the Company, and any and all inventions, discoveries, improvements
or intellectual property which Peabody may conceive or make during the period
and course of the consulting arrangement contemplated hereby and relating to or
in any way pertaining to or connected with the field of diagnosis of cancer or
any other disease shall belong to OncoCyte. The obligations provided for by this
Agreement, except for the requirements as to disclosure in this Section, do not
apply to any rights Peabody may have acquired in connection with an invention,
discover, improvement or intellectual property for which no confidential
information, equipment, supplies, facility, or trade secret information of the
Company or OncoCyte or any other Company subsidiary was used and which was
developed entirely on the Peabody's own time and (i) which at the time of
conception or reduction to practice does not relate directly or indirectly to
the business of the Company or OncoCyte, or to the Company's or OncoCyte’s
actual or demonstrable anticipated research or development, or (ii) which does
not result from any work performed by Peabody for the Company or OncoCyte. The
parties understand and agree that this limitation is intended to be consistent
with California Labor Code, Section 2870, if applicable. If Peabody wishes to
clarify that something created by him prior to his employment by the Company
that relates to the Company's or OncoCyte’ actual or proposed business is not
within the scope of this Agreement, he has listed it on an Appendix to this
Agreement in a manner that does not violate any third party rights.
 
3

--------------------------------------------------------------------------------

(b)            Peabody agrees to disclose promptly to the Company or OncoCyte
all improvements, discoveries, or inventions which Peabody may make solely,
jointly, or commonly with others, and to assign as appropriate such
improvements, discoveries, inventions or intellectual property to the Company or
OncoCyte, where the rights are the property of the Company or OncoCyte. Peabody
agrees to execute and sign any and all applications, assignments, or other
instruments which the Company or OncoCyte may deem necessary in order to enable
the Company or OncoCyte, at its expense, to apply for, prosecute, and obtain
patents of the United States or foreign countries for the improvements,
discoveries, inventions or intellectual property, or in order to assign or
convey to or vest in the Company or OncoCyte the sole and exclusive right,
title, and interest in and to said improvements, discoveries, inventions, or
patents. Peabody hereby irrevocably designates and appoints the Company as
Peabody's agent and attorney-in-fact, coupled with an interest and with full
power of substitution, to act for and in Peabody's behalf to execute and file
any document and to do all other lawfully permitted acts to further the purposes
of this paragraph with the same legal force and effect as if executed by
Peabody. This paragraph is applicable whether or not the invention, discovery,
improvement or intellectual property was made under the circumstances described
in paragraph (a) of this Section. Peabody agrees to make such disclosures
understanding that they will be received in confidence and that, among other
things, they are for the purpose of determining whether or not rights to the
related invention, discovery, improvement, or intellectual property is the
property of the Company or OncoCyte.


7.               Termination. Upon termination of the consulting term of Peabody
under this Agreement as provided in this Section, BioTime, OncoCyte, and all
other BioTime subsidiaries shall have no further liability or obligation to
Peabody under this Agreement except for BioTime’s obligation for payment of any
consulting services and any reimbursable travel expenses incurred between the
Peabody's last invoice and the date of termination. This consulting term of
Peabody under this Agreement will terminate upon the first to occur of the
following events:


(a)           The death or disability of Peabody, which shall mean Peabody’s
inability to provide substantially all of the services required by the Company
or OncoCyte during any thirty (30) day period due to illness, injury, or bodily
or mental infirmity;


(b)            November 18, 2016;


(c)            Upon 30 days written notice from Peabody to BioTime given at any
time after February 28, 2016, with or without cause, for any reason or for no
reason, or upon written notice (or a date specified in a written notice) from
BioTime to Peabody, given at any time, with or without cause, for any reason or
for no reason, provided that such notice from the Company shall not be effective
to terminate this Agreement earlier than the date on which the sum of the cash
payments received by Peabody under this Agreement and under his Employment
Agreement with Solutions total $221,500;


(d)            Immediately upon notice from BioTime to Peabody if Peabody (i)
breaches his covenant under Section 5 of this Agreement, (ii) fails to perform
any of his other obligations under this Agreement and such failure continues for
a period of five (5) days during any thirty (30) day period, or (iii) breaches
any of his covenants under the Employment Termination Agreement.
 
4

--------------------------------------------------------------------------------

8.              Post-Termination Obligations of Peabody. Upon termination of
this Agreement, Peabody shall (i) cease providing services pursuant to this
Agreement after the effective date of such termination, (ii) deliver to BioTime
or to BioTime's designee all materials, information, software, documents, and
other work product, in printed, written, electronic or magnetic media,
containing Confidential Information; (iii) return to BioTime or OncoCyte any and
all equipment, documents, software, and information (whether or not the same
constitute or include Confidential Information) in printed, written, electronic
or magnetic media provided to Peabody by BioTime or OncoCyte, or by any third
party in connection with Peabody’s performance of consulting services for
BioTime or OncoCyte; and (iv) continue to abide by those provisions of this
Agreement that survive the termination of this Agreement.


9.              Indemnity. Peabody shall indemnify, defend, and hold harmless
BioTime and OncoCyte and each of the respective directors, officers, and
employees of BioTime and OncoCyte (the indemnified parties) from and against any
and all lawsuits, proceedings, claims, demands, judgments, losses, damages,
costs, or expenses (including attorneys' fees and expenses) arising from or in
connection with any and all of the following: the failure on the part of Peabody
to pay any and all federal and state income tax and payroll taxes (including
liability of Peabody for withholding such taxes and F.I.C.A. and similar state
or local payments in respect of Peabody’s employees) incurred with respect to
services performed under this Agreement by Peabody.  The provisions of this
Section 9 shall survive termination of this Agreement.


10.          Workers Compensation.  Insofar as required by applicable law,
Peabody shall provide workers compensation insurance to each of Peabody’s
employees (if any) in accordance with the relevant state and federal law.


11.           Assignment; Third Party Rights. This Agreement is for personal
services to be rendered by Peabody. Peabody's rights and obligations under this
Agreement may not be assigned or subcontracted by Peabody without the prior
written consent of BioTime, which consent BioTime may grant or deny at its sole
and absolute discretion.  BioTime and OncoCyte are intended beneficiaries of
this Agreement.


12.          Injunctive Remedies. Peabody acknowledges that BioTime and OncoCyte
would be irreparably harmed by the disclosure or use of any Confidential
Information in violation of Section 5 of this Agreement, and that money damages
would not be a sufficient remedy for any breach of either of such Sections of
this Agreement. Peabody agrees that, in addition to all other remedies available
to BioTime and OncoCyte at law or in equity, BioTime and OncoCyte shall be
entitled to equitable relief enjoining any use, appropriation or disclosure of
Confidential Information, and any violation of Section 5 of this Agreement.
Peabody further agrees to waive any requirement for the posting of any bond or
other security in connection with such equitable relief.


13.         Arbitration. If the parties are unable to resolve any dispute
between them arising out of, or related to, this Agreement, that dispute shall
be resolved by arbitration according to the Optional Expedited Arbitration
Procedures of JAMS. Arbitration proceedings shall be conducted in San Francisco,
California. This section shall survive the termination of this Agreement.
 
5

--------------------------------------------------------------------------------

14.         Notices. Any notices given under this Agreement by either party to
the other party shall be in writing and shall be effected by personal delivery,
or by United States mail, postage prepaid (certified, return receipt requested
at the option of the sender), or by next business day air courier service.
Notices shall be addressed to the parties at the addresses appearing on the
signature page of this Agreement, but each party may change the address by
giving written notice in accordance with this Section. Notices delivered
personally or by air courier service will be deemed delivered as of actual
receipt; mailed notices will be deemed delivered on the third day after mailing.


15.         Entire Agreement. This Agreement supersedes any and all agreements,
either oral or written, between the parties with respect to the rendering of
services by Peabody for BioTime or OncoCyte. This Agreement contains all of the
representations, covenants, and agreements between the parties with respect to
the rendering of services by and compensation of Peabody.  Nothing contained
herein, nor the termination of Peabody’s role as an officer or employee of
BioTime and acceptance, in lieu thereof, of Peabody’s role, or the performance
by Peabody as, a consultant hereunder, shall be deemed to release or terminate
any rights that Peabody, as an employee and officer of BioTime, had in respect
of limitation on liability or indemnification, whether under the organizational
documents of BioTime, any separate indemnification agreement, or any directors
and officers (or other) insurance policy maintained from time to time by
BioTime, all of which shall remain in full force and effect with respect to any
acts or omissions of Peabody that may have occurred during such time as he was
an employee or officer of BioTime, notwithstanding the termination of Peabody’s
employment.


16.          Amendments; Modifications. Any amendment or modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.


17.          Delays and Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party to this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such party nor shall it be construed to be a waiver of, or
an acquiescence in, any such breach or default or any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent, or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be made in writing, and shall be effective only to the extent
specifically set forth in such writing. All remedies either under this Agreement
or by law and otherwise afforded to any party shall be cumulative and not
alternative.


18.           Titles and Subtitles. The titles or headings of the Sections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.


19.          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.


20.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
6

--------------------------------------------------------------------------------

21.            Attorneys' Fees. If any legal action, including any arbitration
proceeding or lawsuit, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys' fees.


22.            Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the state of California.


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.


BioTime, Inc.


By:
 /s/Adi Mohanty    
Adi Mohanty
   
Co- Chief Executive Officer
 



Address: 
1301 Harbor Bay Parkway  
Alameda, California 94502
 
Phone:
510-521-3390  



Peabody: 
   /s/Robert W. Peabody  
Robert W. Peabody 
      
Address: 
 
Phone: 
 

 
 
7

--------------------------------------------------------------------------------